      Case 5:19-cv-00281-BRW-JTR Document 78 Filed 04/09/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

WOODRUFF T. SPARACIO                                                               PLAINTIFF
ADC #093625

VS.                             No. 5:19-CV-00281-BRW-JTR

RORY GRIFFIN, Medical Director
ADC, et al.                                                                     DEFENDANTS



                                            ORDER

       I have reviewed the Recommendation submitted by United States Magistrate Judge J.

Thomas Ray and the objections filed by both parties. After carefully considering these

documents and making a de novo review of the record in this case, I approve and adopt the

Recommendation.

       Accordingly, Defendants’ motion for partial summary judgment (Doc. No. 50) is

GRANTED solely to the extent that plaintiff’s claims against Defendants Wellpath LLC, Dr.

Jeffrey Stieve, Melissa Moore, and Carol Chisom are DISMISSED without prejudice for want of

exhaustion, and otherwise DENIED.

       IT IS SO ORDERED this 9th day of April, 2021.

                                                     Billy Roy Wilson_________
                                                     UNITED STATES DISTRICT JUDGE
